DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
 
Response to Amendment
The response filed 11 March 2021 has been entered. Claims 1-6, 10-13, and 15-17 remain pending in the application. Claims 7-9, 14, and 18-20 are canceled from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (U.S. Patent Publication 2005/0045847).
Regarding claim 1, Powell discloses a valve body 11 comprising:
a flange 32/15 defining a flange face (right surface of 32) and a flange surface (left surface of 15), the flange defining a fastener hole 20 extending through the flange from the flange face to the flange surface, a bore 17 extending through the flange, the bore defining an axis; and an identification tab 18 disposed on the flange, the identification tab defining an indicia surface 21, the indicia surface being planar, the indicia surface axially positioned between the flange face and the flange surface relative to the axis, the indicia surface defining indicia recessed (“a middle extension part 21, which can contain decoration or other indicia, such as cutouts or logos” Paragraph 41) into the indicia surface (FIG. 2, 3, 7, 8; Paragraph 39-42).
Regarding claim 2, Powell discloses the flange defines an outer circumferential surface (the furthest radially outer surfaces (the corner of flange 15/32) create a circumferential boundary despite the flange being square in shape); and
the identification tab is disposed on the outer circumferential surface (the key 18 is placed on the flange which contacts the theoretical outer circumference) (FIG. 2, 3).

Regarding claim 4, Powell discloses the indicia indicate a design standard for the flange (the indicia is anticipated to be a logo, which provides an individual with the standards the company adheres to in the manufacture of their products) (FIG. 3; Paragraph 41).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Wiley (U.S. Patent 9,079,004).
Regarding claim 5, Powell discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Powell is silent regarding the indicia surface is angled away from the flange face.
However, Wiley teaches the indicia surface (the surface of 40 upon which indicia 52 is located on) is angled away from the flange face 24 (FIG. 11; Col. 4 line 67-Col. 5 line 12).

Regarding claim 6, Powell, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Powell further discloses the flange defines an outer circumferential surface (the furthest radially outer surfaces (the corner of flange 15/32) create a circumferential boundary despite the flange being square in shape); and
the indicia surface extends outwards from the outer circumferential surface (FIG. 2, 3).
Regarding claim 10, Powell discloses a pipe system 10 comprising:
a first flange 32 defining a first flange face (left side of 32) and a first flange surface (right side of 32), the first flange defining a fastener hole 22 extending through the flange from the first flange face to the first flange surface, the fastener hole defining an axis;
a second flange 15 fastened to the first flange by a plurality of fasteners 24; and
an identification tab 18 disposed on the first flange, the identification tab defining a planar indicia surface 21, the indicia surface defining indicia recessed (“a middle extension part 21, which can contain decoration or other indicia, such as cutouts or logos” Paragraph 41) into the indicia surface (FIG. 2, 3, 7, 8; Paragraph 39-42).
Powell is silent regarding the planar indicia surface being axially positioned between the first flange face and the first flange surface; and
the indicia indicating a torque specification for fastening the first flange to the second flange with the plurality of fasteners.

the indicia indicating design and manufacturing specifications (of which torque specifications for fastening the first flange to the second flange with the plurality of fasteners would be an obvious attribute to track) for fastening the first flange to the second flange with the plurality of fasteners (FIG. 11; Col. 4 line 67-Col. 5 line 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Powell by angling the indicia surface away from the flange face such that the planar indicia surface is positioned between the first flange face and the first flange surface as well as including torque specifications as indicia, as taught by Wiley, for the purpose of providing a more easily visible indicia by angling the surface to the optimal orientation for the user to visibly see the indicia and to provide the operator with relevant information regarding the specifications of the system.
Regarding claim 11, Powell, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Powell further discloses the indicia are visible when the first flange is fastened to the second flange (FIG. 3, 7, 8).
Regarding claim 12, Powell, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Powell further discloses the second flange defines a second flange face (right side of 15); the first flange face faces the second flange face; and
the indicia surface is angled away from the first flange face (by angling the key 18 pursuant to the teachings of Wiley, a portion of the key would be angled away from the first flange face when looking at the angle from the intersection of the key with the plane of the first flange face) (Powell FIG. 2).

Powell further discloses the first flange defines an outer circumferential surface (the furthest radially outer surfaces (the corner of flange 15/32) create a circumferential boundary despite the flange being square in shape); and
the indicia surface extends outwards from the outer circumferential surface (FIG. 2, 3).
Regarding claim 15, Powell, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Powell further discloses the first flange defines an outer circumferential surface (the furthest radially outer surfaces (the corner of flange 15/32) create a circumferential boundary despite the flange being square in shape); and
the identification tab is disposed on the outer circumferential surface (the key 18 is placed on the flange which contacts the theoretical outer circumference) (FIG. 2, 3).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Hedberg (U.S. Patent 4,241,492).
Regarding claim 16, Powell discloses a valve body 11 comprising:
a flange 32/15 defining a flange face (right surface of 32) and a flange surface (left surface of 15), the flange defining a fastener hole 20 extending through the flange from the flange face to the flange surface, a bore 17 extending through the flange, the bore defining an axis; and an identification tab 18 disposed on the flange, the identification tab defining an indicia surface 21, the indicia surface being planar, the indicia surface axially positioned between the flange face and the flange surface relative to the axis, the indicia surface defining indicia recessed (“a middle extension part 21, which can 
Powell is silent regarding the method of forming the valve body comprising pouring a molten metal into a valve body mold cavity of a mold; forming the flange and identification tab within the mold; and removing the valve body from the mold.
However, Hedberg teaches the method of forming the valve body (“valve seat”) comprising pouring a molten metal into a valve body mold cavity of a mold (Claim 1); forming the components within the mold (Claim 1); and removing the valve body from the mold (Claim 1) (FIG. 1, 8; Claim 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Powell by utilizing the method of manufacturing valve components, as taught by Hedberg, for the purpose of utilizing a known repeatable method of manufacture that is capable of achieving detailed features while maintaining enhanced strength of the components.
Regarding claim 17, Powell, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Powell/Hedberg further teaches forming the flange and the identification tab within the mold comprises forming indicia (Powell: a middle extension part 21, which can contain decoration or other indicia, such as cutouts or logos” Paragraph 41) on the identification tab by a shape of the valve body mold cavity (Powell FIG. 2, 3; Paragraph 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753